 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION NOV 18 2019
UNITED STATES OF AMERICA CLERK, US DISTRICT COURT
By .
Plaintiff, § Deputy
§
V. § Criminal Action No. 2:19-CR-00108-Z-BR
§
ERNESTO MORENO (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 1, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Ernesto Moreno filed no objections to the Report and Recommendation within the fourteen-day period set
forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Ernesto Moreno was knowingly
and voluntarily entered; ACCEPTS the guilty plea of Defendant Emesto Moreno; and ADJUDGES
Defendant Ernesto Moreno guilty of Count One of the Superseding Information in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, November 18, 2019.

 

MAJTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
